Luke, J.
Tom Mills, alias Myers, was convicted under both counts of an accusation charging him with carrying concealed weapons, and carrying a pistol without haring a license. The exception *240is to the judgment overruling the motion for a new trial containing the general grounds and one special ground.
J. 0. Lake swore that he saw the defendant on the day alleged in the accusation, with a pistol in his pocket and not fully exposed to view. R. N. Stanley testified that he saw the defendant on the day and at the place alleged in the accusation, with a pistol which was concealed, and that this was not at his home or place of business. It is unnecessary to set out more of the testimony. Clearly, the evidence warranted the conviction on both counts of the accusation.
It appears from the only special ground that the court adjourned for dinner after the conclusion of the evidence, leaving the arguments to be made after the court convened after the dinner hour; that 1:30 o’clock was the usual hour for the city court to convene and that 2 o’clock was the usual hour for the superior court to reconvene; that on the day in question the city court convened at 1:30 o’clock; but that counsel for the defendant, thinking that the city court convened at 2 o’clock, did not reach court in time to make his argument to the jury. It does not appear from the ground that the court made any erroneous announcement as to the time when court should reconvene. Indeed, it does not appear whether or not any such announcement was made. Counsel was engaged in the trial of the case, and his error of judgment as to when court would reconvene is no reason whatever why this court should grant a new trial.

Judgment affirmed.

Broyles, O. J., and Bloodworlh, J., concur.